 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL JONES,                                  No. 2:19-cv-0045 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    MR. COOPER MORTGAGE, et al.,
15                       Defendants.
16

17          Plaintiff, Nathaniel Jones, is proceeding pro se in this action. Therefore, the matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   Noticed for hearing before the undersigned on May 17, 2019, is defendant Deutsche Bank

20   National Trust Company’s motion to dismiss. (ECF No. 13.) Pursuant to Local Rule 230(c)

21   plaintiff was to file opposition or a statement of non-opposition to defendant’s motion “not less

22   than fourteen (14) days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to

23   file a timely opposition or statement of non-opposition.

24          The failure of a party to comply with the Local Rules or any order of the court “may be

25   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

26   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

27   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

28   ////

                                                        1
 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3           In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 4   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 5   opportunity to oppose defendant’s motion.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

 8   this case should not be dismissed for lack of prosecution;

 9           2. The May 17, 2019 hearing of defendant’s motion to dismiss (ECF No. 13) is continued

10   to Friday, June 14, 2019, at 10:00 a.m., at the United States District Court, 501 I Street,

11   Sacramento, California, in Courtroom No. 27, before the undersigned;

12           3. On or before May 31, 2019, plaintiff shall file an opposition or statement of non-

13   opposition to defendant’s motion 1; and

14           4. Plaintiff is cautioned that the failure to timely comply with this order may result in the

15   recommendation that this case be dismissed.

16   DATED: May 9, 2019                                    /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
     DLB:6
25   DB/orders/orders.pro se/jones0045.osc.cont.hrg2.ord

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                              2
